Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach measuring a first current value through the at least one energized stator phase and time taken by the first current value to reach a first peak value or present magnitude of current at a first current and time measuring module, wherein each of the windings of the rest of the plurality of stator phases is in an open circuit state; determining a self-inductance value for the at least one energized stator phase; 
measuring a second current value through an adjacent un-energized stator phase and time taken by the adjacent un-energized stator phase to reach a second peak value of current at a second current and time measuring module, wherein the winding of the adjacent un-energized stator phase is in a short circuit state; determining a mutual inductance value between the at least one energized stator phase and the adjacent un-energized stator phase; estimating a rotor position utilizing a hybrid combination of the stored self-inductance and mutual inductance values at a rotor position estimation module; and controlling the HRSRM based on the estimated rotor position at a control module.
With respect to claim 6, the Prior Art does not teach measuring a current value through the at least one energized stator phase and time taken by the current value to reach a peak value or preset magnitude of current at a current and time measuring module, wherein each of the windings of the rest of the plurality of stator phases is in an open circuit state; determining a self-inductance value for the at least one energized stator phase; 
measuring a voltage slope value across an adjacent un-energized stator phase and time taken by the current value through the at least one energized stator phase to reach a peak value or present magnitude of current, wherein the winding of the adjacent un-energized stator phase is in an open circuit state; 
determining a mutual inductance value between the at least one energized stator phase and the adjacent un-energized stator phase; estimating a rotor position utilizing a hybrid combination of the stored self-inductance and mutual inductance values at a rotor position estimation module; and controlling the HRSRM based on the estimated rotor position at a control module.
With respect to claim 11, the Prior Art does not teach a self-inductance determining module to determine a self-inductance value for the at least one energized stator phase; 
a current and time measuring module to measure a second current value through an adjacent un-energized stator phase and time taken by the adjacent un-energized stator phase to reach a second peak value of current, wherein the winding of the adjacent un-energized stator phase is in a short circuit state; 
a mutual-inductance determining module to determine a mutual inductance value between the at least one energized stator phase and the adjacent un-energized stator phase; a rotor position estimation module to estimate a rotor position utilizing the stored self- inductance and mutual inductance values; and a control module to control the HRSRM based on the estimated rotor position.
With respect to claim 16, the Prior Art does not teach a self-inductance determining module to determine a self-inductance value for the at least one energized stator phase; 
a voltage and time measuring module to measure a voltage value across an adjacent un- energized stator phase and time taken by a second current value through the at least one energized stator phase to reach a peak value or present magnitude of current, wherein the winding of the adjacent un-energized stator phase is in an open circuit state; 

Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERICK D GLASS/Primary Examiner, Art Unit 2846